Quillian, Judge.
An appeal may no longer be taken from a judgment which would have been a final disposition of the cause or final as to some material party if it had been rendered as *195claimed for by the appellant. Now the judgment is appealable: (1) where it is final — where the cause is no longer pending in the court below, (2) where the trial judge within 10 days of entry of the judgment certifies that it is of such importance to the case that immediate review should be had, and (3) where the judgment falls within one of the categories specified in Code Ann. § 6-701 (3) (Ga. L. 1965, p. 18; 1968, pp. 1072, 1073).
Argued June 1, 1970
Decided July 16, 1970.
Preston L. Holland, for appellants.
Schwall & Huett, Emory A Schwall, Thomas C. Jones, Jr., for appellee.
In the instant appeal the trial judge denied a motion for judgment notwithstanding the verdict but granted a motion for new trial. Appeal was taken from the grant of the motion for new trial and all the enumerations of error were addressed to that portion of the judgment. No certificate was entered under the provisions of Code Ann. § 6-701 (2) (Ga. L. 1965, p. 18; 1968, pp. 1072, 1073). Thus, the case is still pending in the court below and the appeal is premature. State Hwy. Dept. v. Rosenfeld, 118 Ga. App. 524 (164 SE2d 259). Accordingly, on appellee’s motion to dismiss the appeal, it must be

Dismissed.


Bell, C. J., and Whitman, J., concur.